             Case 8:21-cr-00129-TDC Document 1 Filed 04/28/21 Page 1 of____
                                                                        7 FILED                    ___ ENTERED
                                                                                        ____ LOGGED _____ RECEIVED

                                                                                       2:25 pm, Apr 28 2021
                                                                                        AT GREENBELT
HMG/DB: USAO#2021R00058                                                                 CLERK, U.S. DISTRICT COURT
                                                                                        DISTRICT OF MARYLAND
                                                                                        BY ______________Deputy
                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                           :      CRIMINAL NO.        TDC 21-cr-129
                                                   :
        v.                                         :      (Gratuity Paid To A Public Official,
                                                   :      18 U.S.C. § 201(c)(1)(A); Forfeiture,
BRUCE THOMAS,                                      :      18 U.S.C. § 981(a)(1)(C), 21 U.S.C.
                                                   :      § 853(p), 28 U.S.C. § 2461(c))
        Defendant.                                 :

                                              ...oOo...

                                        INFORMATION

                COUNT ONE – GRATUITY PAID TO A PUBLIC OFFICIAL

       The Acting United States Attorney for the District of Maryland charges:

                                        INTRODUCTION

       At times material to this Information:

       1.       Defendant BRUCE THOMAS (“THOMAS”) was a resident of Montgomery

County, Maryland.

       2.       THOMAS owned, operated, and controlled Pinnacle Orthopedic Services, Inc.

(“Pinnacle”), which was a business located in Germantown, Maryland.

       3.       From at least in or about 2012 to in or about 2019, Pinnacle provided prosthetics

and orthotics materials to the Prosthetics and Orthotics Department at Walter Reed National

Military Medical Center (“Walter Reed”) in return for payments from the government.

       4.       Walter Reed was the largest joint military medical center in the United States.




                                                 1
            Case 8:21-cr-00129-TDC Document 1 Filed 04/28/21 Page 2 of 7



       5.        Walter Reed was located in Bethesda, Maryland. Prior to 2011, the Prosthetics and

Orthotics Department was part of the Walter Reed Army Medical Center and located in the

District of Columbia.

       6.        Walter Reed was part of the Department of Defense, which was part of the

executive branch of the United States Government.

       7.        Walter Reed provided orthotic and prosthetic services to U.S. service members

and their dependents, including wounded soldiers.

       8.        From in or about 2009 until in or about May 2019, DAVID LAUFER

(“LAUFER”) was a public official and civilian employee of the Department of Defense, who

worked as the Chief of the Prosthetics and Orthotics Department at Walter Reed, and represented

Walter Reed in ordering and purchasing prosthetics and orthotics materials, including with

respect to purchases from Pinnacle.

       9.        A Blanket Purchase Agreement (“BPA”) was a simplified government contracting

method that allowed a government department to obligate funds to purchase materials so that

employees could order materials without charging a credit card each time or engaging in a formal

contract for each purchase of materials.

       10.       From in or about 2011, and continuing until in or about 2017, THOMAS regularly

interacted with LAUFER about Pinnacle’s business with Walter Reed, including the award of

BPAs, future BPA funding, orders charged against the BPAs, and fulfillment of orders.

       11.       From in or about 2012, and continuing until in or about 2017, Pinnacle received

multiple BPAs from Walter Reed, pursuant to which the Prosthetics and Orthotics Department at

Walter Reed ordered and purchased a significant amount of prosthetics and orthotics materials

from Pinnacle.

                                                  2
             Case 8:21-cr-00129-TDC Document 1 Filed 04/28/21 Page 3 of 7



       12.      From in or about 2012, and continuing until in or about 2017, Pinnacle purchased

prosthetics and orthotics materials from other manufacturers and distributors, and resold the

materials to the Prosthetics and Orthotics Department at Walter Reed.

       13.      From in or about 2012, and continuing until in or about 2017, the prosthetics and

orthotics materials that Pinnacle sold to Walter Reed were often delivered directly from the

manufacturers and distributors to Walter Reed.

       14.      From in or about 2012, and continuing until in or about 2017, employees of

Walter Reed repeatedly initiated orders for materials from Pinnacle.

       15.      From in or about 2012, and continuing until in or about 2017, THOMAS directly

and indirectly, gave, offered, and promised to provide things of value to LAUFER.

       16.      From in or about 2012, and continuing until in or about 2016, THOMAS,

LAUFER and others went on trips outside the Washington metropolitan area that were paid for

in whole or in part by THOMAS.

       17.      From in or about 2012, and continuing until in or about 2016, THOMAS

provided LAUFER with cash.

       18.      From in or about 2011, and continuing until in or about 2017, Pinnacle received

more than $20 million for prosthetics and orthotics materials from the Prosthetics and Orthotics

Department at Walter Reed.

       19.      From in or about 2012, and continuing until in or about 2017, LAUFER

repeatedly engaged in official acts in connection with ordering materials and causing the

ordering of materials from Pinnacle, including but not limited to the following:



                                                 3
             Case 8:21-cr-00129-TDC Document 1 Filed 04/28/21 Page 4 of 7



             a) In or about September of 2012, LAUFER requested funding for more than $1
                million of prosthetics and orthotics materials purchased from Pinnacle during
                September 2012.

             b) On or about August 5, 2014, LAUFER sent an email to the Walter Reed
                contracting office, writing that “BPA 10-A-0071” to Pinnacle needed to be
                “renew[ed]” for “575,000.”

             c) On or about March 23, 2015, LAUFER ordered and caused orders to be sent for
                prosthetics and orthotics materials to Pinnacle.

             d) On or about May 4, 2015, LAUFER requested and caused to be sent a purchase
                request document, and Pinnacle thereafter received a BPA with a funding limit of
                more than $5 million.

             e) On or about May 6, 2015, LAUFER ordered and caused Walter Reed to order
                more than $1 million of materials from Pinnacle.

             f) On or about September 26, 2015, LAUFER requested and caused to be sent a
                request for more than $1 million of materials from Pinnacle.

             g) In or about 2015, LAUFER caused the Prosthetics and Orthotics Department at
                Walter Reed to obligate more than $5 million to Pinnacle for prosthetics and
                orthotics materials.

             h) On or about May 26, 2016, LAUFER requested and caused to be sent a purchase
                request document, to fund additional purchases of more than $1 million from
                Pinnacle pursuant to an existing BPA.

                                         THE CHARGE

       20.      On or about May 15-18, 2016, in the District of Maryland and elsewhere, the

defendant,

                                       BRUCE THOMAS,

did directly and indirectly give, offer and promise things of value to a public official, namely air

travel benefits to and from Tampa International Airport, and other benefits while in Tampa,

Florida, otherwise than as provided by law for the proper discharge of official duties, for and


                                                  4
          Case 8:21-cr-00129-TDC Document 1 Filed 04/28/21 Page 5 of 7



because of an official act performed and to be performed by such official, that is for and because

of LAUFER’s official acts as the Chief of the Prosthetics and Orthotics Department at Walter

Reed and LAUFER’s official acts in connection with the purchase of prosthetics and orthotics

materials from Pinnacle.



18 U.S.C. § 201(c)(1)(A)




                                                5
            Case 8:21-cr-00129-TDC Document 1 Filed 04/28/21 Page 6 of 7




                                FORFEITURE ALLEGATION

       The Acting United States Attorney for the District of Maryland further alleges that:

       1.      Pursuant to Fed. R. Crim. P. 32.2, notice is hereby given to the defendant that the

United States will seek forfeiture as part of any sentence in accordance with 18 U.S.C.

§ 981(a)(1)(c), 21 U.S.C. § 853(p), and 28 U.S.C. § 2461(c), in the event of the defendant’s

conviction under Count One of this Information.

                                      Gratuities Forfeiture

       2.      Upon conviction of the offense alleged in this Information, the defendant,

                                       BRUCE THOMAS,


shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c),

any property, real or personal, which constitutes or is derived from proceeds traceable to the

offense.

                                        Substitute Assets

       3.      If, as a result of any act or omission of the defendant, any of the property

described above as being subject to forfeiture:

               a.     cannot be located upon the exercise of due diligence;

               b.     has been transferred or sold to, or deposited with, a third person;

               c.     has been placed beyond the jurisdiction of the Court;

               d.     has been substantially diminished in value; or,

               e.     has been commingled with other property which cannot be subdivided

                      without difficulty,

                                                  6
           Case 8:21-cr-00129-TDC Document 1 Filed 04/28/21 Page 7 of 7



the United States, pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c), shall

be entitled to forfeiture of substitute property up to the value of the forfeitable property described

above.


18 U.S.C. §§ 981(a)(1)(C)
21 U.S.C. § 853(p)
28 U.S.C. § 2461(c)




Date:    4-28-21                                      ________________________________
                                                      JONATHAN F. LENZNER
                                                      Acting United States Attorney




                                                  7
